Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   June 28, 2017

The Court of Appeals hereby passes the following order:

A17D0494. WALLOB HEBEL v. KATHERINE I. HERCZEG.

       On April 4, 2017, the trial court entered an order denying Wallob Hebel’s
petition for legitimation. On May 1, 2017, Hebel filed a motion for extension of time
to file an application for discretionary appeal in this Court to challenge the trial court’s
order. We granted Hebel’s motion and directed that he file his application no later
than June 6, 2017. See Case No. A17E0050, decided May 2, 2017. Hebel filed his
application on June 8, 2017. We, however, lack jurisdiction.
       OCGA § 5-6-39 (a) (5) permits this Court to grant an extension of time for filing
an application for discretionary appeal, where, as in this case, the request is made
“before expiration of the period for filing as originally prescribed or as extended by
a permissible previous order.” OCGA § 5-6-39 (d); See also Gable v. State, 290 Ga.
81, 84-85 (2) (a) (720 SE2d 170) (2011). In the order granting Hebel an extension, this
Court required him to file his application by June 6, 2017, which he did not do. Filing
deadlines are jurisdictional, and this Court is unable to accept an untimely application.
See Crosson v. Conway, 291 Ga. 220 (1) (728 SE2d 617) (2012). Because Hebel
failed to file his application within the time proscribed by the Court’s order, we lack
jurisdiction to consider his application, and it is hereby DISMISSED.
Court of Appeals of the State of Georgia
        C l e r k ’ s                 O f f i c e ,
Atlanta,____________________
          06/28/2017
        I certify that the above is a true extract f rom
the minutes of the Court of Appeals of Georgia.
        Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                      , Clerk.